United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-109
Issued: April 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2014 appellant timely appealed the August 1, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant is entitled to an additional schedule award for impairment
of the right (arm/shoulder) upper extremity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 43-year-old former nursing
assistant, has an accepted claim for right hand sprain and right arm chronic regional pain
syndrome (CRPS), which arose on April 17, 2009.3 She was injured when a combative patient
kicked and slammed her hand into a bedrail. Appellant also sustained an employment-related
right hand/thumb injury on December 17, 2009, which OWCP accepted for right
metacarpophalangeal sprain (file number xxxxxx630). In December 2010, she underwent
OWCP-authorized surgery to implant a spinal cord stimulator.
On September 27, 2011 appellant received a schedule award for 20 percent impairment of
the right hand. The award covered a period of 48.8 weeks beginning April 8, 2011. When the
case was last on appeal, the Board modified the September 27, 2011 schedule award to reflect 20
percent impairment of the right arm, instead of an impairment of the hand.4 Accordingly,
appellant was entitled to 62.4 weeks of compensation rather than 48.8 weeks as previously
awarded.5 On September 11, 2012 OWCP issued an amended schedule award finding 20 percent
impairment of the right shoulder. Appellant received an additional 13.6 weeks of compensation
through June 18, 2012.
On December 7, 2012 appellant filed a claim (Form CA-7) for an additional schedule
award.
In an October 30, 2012 report, Dr. Donald R. Douglas noted that appellant currently
complained of pain in the right elbow. Appellant described a burning sensation from her hand to
her elbow, with sharp and stabbing pain mostly in the right elbow. Dr. Douglas indicated that he
reviewed all of Chapter 15, “The Upper Extremities,” A.M.A., Guides (6th ed. 2008), and
currently found nothing that would meet the criteria of a CRPS.6 However, he found upper
extremity impairment related to decreased sensation from C6 through C8. Dr. Douglas noted
that the loss of sensation was in varying degrees. He also noted appellant’s motor tone was
surprisingly intact, and her grip strength had improved in comparison to his July 27, 2011
examination. Also, there was no evidence of atrophy. In conclusion, Dr. Douglas indicated that
appellant continued to show some decreased light touch in the C6 through C8 region.

2

Docket No. 12-665 (issued August 1, 2012).

3

The employing establishment removed appellant for cause effective November 1, 2011.

4

The medical evidence upon which OWCP relied found 20 percent right upper extremity impairment based on a
diagnosis of CRPS under Table 15-26, American Medical Association, Guides to the Evaluation of Permanent
Impairment 454 (6th ed. 2008).
5

The Board’s August 1, 2012 decision is incorporated herein by reference (supra note 2).

6

Dr. Douglas is an anesthesiologist specializing in pain medicine. The September 27, 2011 schedule award was
based in part on his July 27, 2011 examination findings.

2

Dr. James W. Dyer, the district medical adviser (DMA), reviewed the record on
December 17, 2012, and found that Dr. Douglas’ October 30, 2012 findings did not support an
additional schedule award above 20 percent impairment of the right upper extremity.7
On December 19, 2013 OWCP advised appellant that Dr. Douglas did not provide an
impairment rating in his October 30, 2012 report; however, he provided an extensive assessment
of her current medical condition, which Dr. Dyer determined did not support an increased
schedule award. It provided her a copy of Dr. Dyer’s December 17, 2012 report and suggested
that she take the report to Dr. Douglas for his review. Appellant was afforded at least 30 days to
submit additional medical evidence demonstrating a greater impairment under the A.M.A.,
Guides (6th ed. 2008).
By decision dated January 23, 2013, OWCP denied appellant’s claim for an additional
schedule award.
On November 15, 2013 appellant requested reconsideration. She submitted follow-up
treatment notes from Dr. Douglas dated January 10, 2013. Dr. Douglas indicated that under the
A.M.A., Guides (6th ed. 2008) appellant currently had four percent impairment.
In a December 19, 2013 decision, OWCP reviewed the merits of the claim, but denied
modification of its January 23, 2013 decision. Whereas appellant interpreted Dr. Douglas’
January 10, 2013 finding as entitling her to an additional 4 percent impairment, OWCP explained
that he found that she currently had only 4 percent impairment of the right upper extremity,
which was less than the previous 20 percent award. It further noted that Dr. Douglas had not
explained how he arrived at his four percent rating.
On June 2, 2014 appellant requested reconsideration.
OWCP received February 17, 2012 and March 20, 2014 electrodiagnostic nerve
conduction velocity (NCV)/electromyogram (EMG) studies that were both normal.
OWCP also received a report from Dr. Jessica M. Fairchild, a Board-certified internist,
who examined appellant on February 24, 2014. Dr. Fairchild noted that appellant was seen in
regard to a work-related injury from April 2009 when she dislocated her right thumb and
sprained several ligaments in the area. She further noted that appellant inadvertently reinjured
her right hand/thumb in December 2009, and ultimately received a diagnosis of regional pain
syndrome or reflex sympathetic dystrophy (RSD) involving the right hand and wrist area. For
this particular diagnosis, appellant continued to receive pain management therapy that included
prescribed daily use of Lyrica and Lortab. She currently complained of electrical-type pain that
increased in severity and began radiating upward toward the right elbow and shoulder, as well as
her upper back. Appellant also experienced a similar pain sensation in her left elbow. Her pain
was noted to be present regardless of her activity level. There was no appreciated localized joint
swelling affecting the shoulders or elbows. Dr. Fairchild also noted there was no recent reinjury.
Appellant denied any associated neck pain and there was no known history of cervical
degenerative disc disease. A nerve conduction study in 2012 was reported to be within normal
7

Dr. Dyer is a Board-certified orthopedic surgeon.

3

limits. Appellant did not recall the last time she had her neck x-rayed. Dr. Fairchild further
noted there was no known history of inflammatory arthritis, such as gout or polymyalgia
rheumatica.
On physical examination, Dr. Fairchild noted that appellant was in no apparent distress.
Appellant’s cervical spine was nontender and her paraspinal musculature was without obvious
spasm. Additionally, her bilateral upper trapezia were without spasm or obvious abnormalities,
and there was full range of motion in both shoulders. Dr. Fairchild also found no effusion and
there was no tenderness over bony landmarks. Both elbows were without effusion or point
tenderness, and appellant’s epicondyles were also nontender. Appellant’s bilateral wrists
exhibited normal range of motion and no objective sensory deficits were present. Lastly,
Dr. Fairchild noted that appellant’s deep tendon reflexes were +2/+4 even and throughout.
Dr. Fairchild diagnosed right hand and wrist regional pain syndrome/RSD. She also
diagnosed neuropathic pain affecting the right upper extremity, as well as appellant’s shoulder,
and left upper extremity pain. Dr. Fairchild referred appellant for x-rays of the cervical spine
and a repeat NCV/EMG.8
In a March 20, 2014 report, Dr. Eric T. Morse, a Board-certified physiatrist, noted a
history of CRPS and a prior work injury on April 17, 2009. Appellant’s current complaints
included sharp shooting pains, constant pain in right hand, arm, and shoulder. Dr. Morse
diagnosed right hand CRPS. He provided work restrictions, but did not specifically address the
extent of any right upper extremity impairment.
Dr. Fairchild subsequently referred appellant for a functional capacity evaluation (FCE).
The May 14, 2014 FCE was prepared by Ryan Foister, a certified hand therapist and
occupational therapist. With respect to right upper extremity impairment, Mr. Foister found six
percent impairment of the thumb due to loss of range of motion and sensation. The noted right
thumb impairment reportedly represented two percent impairment of the hand. Mr. Foister
found an additional two percent impairment due to loss of motion in the wrist. Appellant’s right
wrist and thumb impairments represented four percent impairment of the upper extremity.
Mr. Foister indicated his impairment rating was based on the fifth edition of the A.M.A., Guides
(2001). However, he did not identify specific tables and/or figures he presumably relied upon.
In a report dated July 30, 2014, Dr. Howard “H.P.” Hogshead, a Board-certified
orthopedic surgeon and the DMA, found that Mr. Foister’s May 14, 2014 impairment rating was
not relevant to appellant’s basic problem of CRPS. He further noted that recent studies and
medical opinions did not alter his earlier opinion and OWCP’s September 11, 2012 decision.9
Consequently, Dr. Hogshead found zero percent additional impairment.
By decision dated August 1, 2014, OWCP found the new evidence insufficient to warrant
modification of the December 19, 2013 decision. Appellant had not established entitlement to a
schedule award in excess of 20 percent of the right upper extremity.
8

Appellant’s February 24, 2014 cervical x-rays revealed multilevel degenerative disease with no acute process.

9

Dr. Hogshead’s September 19, 2011 report formed the basis of the prior schedule award. See supra note 4.

4

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.10 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule
losses.11 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2008).12
FECA and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same schedule member.13 Benefits payable under 5 U.S.C. § 8107(c)
shall be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.14
If a claimant sustains increased impairment at a later date which is due to work-related
factors, an additional award will be payable if supported by the medical evidence.15 In this case,
the original award is undisturbed and the new award has its own date of maximum medical
improvement, percent of impairment, and period of award.16 This may occur if the claimant
sustains additional impairment due to the original work factors with no intervening or additional
exposure to those same work factors.17
ANALYSIS
OWCP previously awarded appellant 20 percent impairment of the right (arm/shoulder)
upper extremity. The award was based on a diagnosis of CRPS under Table 15-26, A.M.A.,
10

For complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
11

5 U.S.C.

20 C.F.R. § 10.404.

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
13

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

14

20 C.F.R. § 10.404(c)(1), (c)(2).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.9b (February 2013).
16

Id.

17

Id.

5

Guides 454 (6th ed. 2008). Appellant later requested an additional schedule award. In his
October 30, 2012 report, Dr. Douglas noted there were no findings that would currently satisfy
the criteria for CRPS. However, he found upper extremity impairment related to decreased
sensation from C6 through C8. Unfortunately, Dr. Douglas failed to quantify the extent of
appellant’s right upper extremity sensory deficit. Dr. Dyer, the DMA, reviewed Dr. Douglas’
October 30, 2012 findings and found the evidence did not support an additional schedule award
above 20 percent impairment of the right upper extremity. OWCP afforded appellant the
opportunity to respond to Dr. Dyer’s opinion, but she did not timely reply. Consequently, it
properly denied her claim for an additional schedule award.
Appellant subsequently requested reconsideration and submitted Dr. Douglas’
January 10, 2013 finding of four percent impairment. Although Dr. Douglas indicated that the
rating was pursuant to the A.M.A., Guides (6th ed. 2008), he did not identify any applicable
tables and/or figures, and he otherwise failed to explain how he arrived at his finding of four
percent impairment. Appellant failed to establish that she has greater than 20 percent
impairment of the right upper extremity. Therefore, OWCP properly denied modification of its
January 23, 2013 decision.
Appellant’s latest request for reconsideration was accompanied by recent upper extremity
electrodiagnostic studies that were interpreted as normal. She also submitted two recent reports
from Dr. Fairchild and Dr. Morse. While both physicians diagnosed right hand/wrist CRPS,
neither one provided an upper extremity impairment rating in accordance with the A.M.A.,
Guides (6th ed. 2008).18 Moreover, Dr. Hogshead, the DMA, reviewed the latest objective
studies and medical opinions and found that the latest evidence did not alter his earlier opinion
regarding the extent of appellant’s right upper extremity impairment.
Appellant also submitted a May 14, 2014 FCE prepared by a hand/occupational therapist.
Mr. Foister found four percent impairment of the right upper extremity under the A.M.A.,
Guides (5th ed. 2001). First, he is not a “physician” as defined under FECA.19 Therefore,
Mr. Foister’s May 14, 2014 opinion will not suffice for purposes of establishing entitlement to
FECA benefits.20
The Board finds that OWCP properly denied appellant’s claim for an additional schedule
award. Appellant had already received an award for 20 percent impairment of the right
(arm/shoulder) upper extremity, and subsequent medical evidence failed to establish greater
upper extremity impairment than previously awarded.

18

See Table 15-24, Table 15-25, and Table 15-26, A.M.A., Guides 453-54 (6th ed. 2008).

19

Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists, and social
workers are not considered “physician[s]” as defined under FECA. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
20

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).

6

CONCLUSION
Appellant failed to establish entitlement to an additional schedule award for impairment
of the right (arm/shoulder) upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

